         Case 3:14-cv-04908-JD Document 156-1 Filed 08/23/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                  (SAN FRANCISCO DIVISION)
11
     FINJAN LLC,                                   Case No. 4:14-cv-04908-JD
12
                   Plaintiff,                      [PROPOSED] ORDER RE DISMISSAL OF
13                                                 THREE PATENTS-IN-SUIT
          v.
14

15   PALO ALTO NETWORKS, INC.,                     Hon. James Donato
                                                   Ctrm: 11, 19th Floor
16                 Defendant.

17

18

19

20

21

22

23

24

25

26

27

28

                                                                      Case No. 14-cv-04908-JD
                                          [Proposed] Order RE Dismissal of Three Patents-In-Suit
          Case 3:14-cv-04908-JD Document 156-1 Filed 08/23/21 Page 2 of 3




 1                                        [PROPOSED] ORDER
 2          The Court, having read and considered the parties’ Stipulation, and finding good cause in

 3   support thereof, hereby orders the following:

 4          Finjan’s claims for infringement of U.S. Patent No. 6,804,780 (Counts I and II of

 5   Dkt. No. 112) are dismissed with prejudice in the event the ESET judgment of invalidity of the ’780

 6   patent (Finjan, Inc. v. ESET, LLC, No. 3:17-cv-0183-CAB-BGS, Dkt. No. 875 (S.D. Cal. Mar. 29,

 7   2021)) becomes final without any further appeal and are dismissed without prejudice to Finjan’s

 8   reassertion of this patent against PAN by filing a new infringement action if and only if the ESET

 9   judgment of invalidity of the ’780 patent is reversed or vacated on appeal;

10          Finjan’s claims for infringement of U.S. Patent No. 7,613,926 (Counts V and VI of

11   Dkt. No. 112) are dismissed with prejudice in the event the ESET judgment of invalidity of the ’780

12   patent becomes final without any further appeal and are dismissed without prejudice to Finjan’s

13   reassertion of this patent against PAN by filing a new infringement action if and only if the ESET

14   judgment of invalidity of the ’780 patent is reversed or vacated on appeal;

15          Finjan’s claims for infringement of U.S. Patent No. 8,677,494 (Counts XIII and XIV of

16   Dkt. No. 112) are dismissed with prejudice in the event the ESET judgment of invalidity of the ’780

17   patent becomes final without any further appeal and are dismissed without prejudice to Finjan’s

18   reassertion of this patent against PAN by filing a new infringement action if and only if the ESET

19   judgment of invalidity of the ’780 patent is reversed or vacated on appeal;

20          PAN’s counterclaims and defenses with regard to U.S. Patent No. 6,804,780 (Counts I and

21   II of Dkt. No. 116) are dismissed without prejudice;

22          PAN’s counterclaims and defenses with regard to U.S. Patent No. 7,613,926 (Counts V and

23   VI of Dkt. No. 116) are dismissed without prejudice; and

24          PAN’s counterclaims and defenses with regard to U.S. Patent No. 8,677,494 (Counts XIII,

25   XIV, XV, and XVII of Dkt. No. 116) are dismissed without prejudice.

26

27

28

                                                  1                          Case No. 14-cv-04908-JD
                                 Stipulation and [Proposed] Order re Dismissal of Three Patents-In-Suit
          Case 3:14-cv-04908-JD Document 156-1 Filed 08/23/21 Page 3 of 3




 1            IT IS SO ORDERED.
 2

 3   Dated:

 4
                                                Hon. James Donato
 5                                              United States District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2                    Case No. 14-cv-04908-JD
                                  Stipulation and [Proposed] Order re Dismissal of Patents-In-Suit
